         Case 1:20-cv-05502-AJN Document 76
                                         74 Filed 12/22/20
                                                  12/01/20 Page 1 of 27




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK                                   12/22/20

                                                     )
 REGENERON PHARMACEUTICALS, INC.                     )
                                                     )
                               Plaintiff,            )
                                                     )
        v.                                           )
                                                     )        Case No. 1:20-cv-05502-AJN
 NOVARTIS PHARMA AG, NOVARTIS
                                                     )
 TECHNOLOGY LLC, NOVARTIS
                                                     )
 PHARMACEUTICALS CORPORATION,
                                                     )
 VETTER PHARMA INTERNATIONAL
                                                     )
 GMBH
                                                     )
                     Defendants.
                                                     )

                     [PROPOSED] STIPULATED PROTECTIVE ORDER

       Pursuant to the Court’s Notice of Initial Pretrial Conference (ECF No. 23), and upon

agreement of the Parties for an order pursuant to Fed. R. Civ. P. 26(c), Regeneron Pharmaceuticals,

Inc. (collectively, “Regeneron” or “Plaintiff”) and Defendants Novartis Pharma AG, Novartis

Technology LLC, Novartis Pharmaceuticals Corporation, and Vetter Pharma International GmbH

(collectively, “Defendants”) (Regeneron and Defendants, collectively, “Parties”), hereby stipulate

and the Court orders as follows:

I.     Definitions.

       1.      As used in this Protective Order, these terms have the following meanings:

               (a)     “’631 Patent” refers to United States Patent No. 9,220,631.

               (b)     “Action” means the case captioned Regeneron Pharmaceuticals, Inc. v.

                       Novartis Pharma AG, et al., No. 1:20-05502-AJN, which is currently

                       pending in the Southern District of New York.




                                                1
Case 1:20-cv-05502-AJN Document 76
                                74 Filed 12/22/20
                                         12/01/20 Page 2 of 27




    (c)   “Affiliate” means any Third Party that, directly or indirectly, through one

          or more intermediaries controls, or is controlled by, or is under common

          control with, a Party to this Action;

    (d)   “CONFIDENTIAL” means information that constitutes, contains, reveals,

          or reflects trade secrets or other confidential research, development,

          business, or commercial information within the meaning of Fed. R. Civ. P.

          26(c)(1)(G), including but not limited to: scientific and technical

          information; financial (including pricing and sales information), budgeting

          and/or accounting information; information about existing and potential

          customers; marketing and other business strategies, decisions or

          negotiations; employee compensation, evaluation and other employment

          information; business plans; manufacturing information; licensing

          agreements; regulatory information (including non-public correspondence

          with the United States and foreign patent offices and regulatory agencies);

          and information that concerns or relates to the trade secrets, processes,

          operations, style of work, or apparatus, or to the production, sales,

          shipments, purchases, transfers, identification of customers, inventories,

          amount or source of any income, profits, losses, or expenditures of any

          person, firm, partnership, corporation, or other organization; and includes

          such confidential and proprietary information about a Third Party, including

          parents, subsidiaries, and/or other Affiliates,; and any other information,

          including “Personal Data” as defined below, the disclosure of which would

          harm the competitive position of the Producing Party if the information



                                    2
Case 1:20-cv-05502-AJN Document 76
                                74 Filed 12/22/20
                                         12/01/20 Page 3 of 27




          becomes known to a person or party other than the Producing Party other

          than as permitted hereunder;

    (e)   “Designated In-house Counsel” means an attorney designated in accordance

          with Paragraph 6(i);

    (f)   “Designating Party” is a Party or Non-Party that designates information or

          items that it produces in disclosures or in responses to discovery as

          “CONFIDENTIAL” or as “OUTSIDE COUNSEL’S EYES ONLY”;

    (g)   “Disclosure(s)” means all documents; written discovery requests and

          responses; deposition transcripts; correspondence between the Parties;

          pleadings; exhibits; documents and things made available for inspection;

          expert testimony and reports; all other discovery taken pursuant to the

          Federal Rules of Civil Procedure, including Third Party discovery pursuant

          to Fed. R. Civ. P. 45; and tangible items and any other information produced

          or disclosed between the Parties in connection with this Action, except as

          set forth in Paragraph 30;

    (h)   “Document(s)” means all materials within the scope of Fed. R. Civ. P.

          34(a);

    (i)   “Expert” is a person with specialized knowledge or experience in a matter

          pertinent to the Action who (1) has been retained by a Party or its Outside

          Counsel to serve as an expert witness or as a consultant in this Action, (2)

          is not a current employee of a Party, (3) at the time of retention, is not

          anticipated to become an officer, director, or employee of a Party. Nothing

          in this Protective Order purports to alter the requirements for offering



                                       3
Case 1:20-cv-05502-AJN Document 76
                                74 Filed 12/22/20
                                         12/01/20 Page 4 of 27




          testimony under Fed. R. Evid. 703, or to define the term “expert” for

          purposes other than those addressed in this Protective Order;

    (j)   “Non-Party” is any natural person, partnership, corporation, association, or

          other legal entity not named as a Party to this Action;

    (k)   “Outside Counsel” means the external lawyers retained by the Parties to

          litigate this Action and that have appeared in this Action or are acting at the

          direction of a lawyer who has appeared in this Action;

    (l)   “OUTSIDE COUNSEL’S EYES ONLY” means any Disclosure that

          contains highly sensitive current or prospective business information of

          current or prospective significance and for which production on a

          confidential basis, even to In-house Counsel, would create a substantial risk

          of serious harm to the Designating Party that could not be avoided by less

          restrictive means.

    (m)   “Party” means any party to this Action, including all of its officers,

          directors, employees, consultants, retained experts, and Outside Counsel of

          record (and their support staffs);

    (n)   “Personal Data” means any information that a party believes in good faith

          to be subject to data protection laws or other privacy obligations. In

          particular, such data protection laws include the European Union General

          Data Protection Regulation (“GDPR”) and the Swiss Federal Act on Data

          Protection (“FADP”). “Personal Data” shall mean all information relating

          to an identified or (directly or indirectly) identifiable person (for

          Switzerland, this includes not only natural persons but also legal persons



                                    4
Case 1:20-cv-05502-AJN Document 76
                                74 Filed 12/22/20
                                         12/01/20 Page 5 of 27




          under the current FADP) (“Data Subject”) originating from or processed in,

          inter alia, Switzerland or the European Union/European Economic Area.

          “Personal Data” includes but is not limited to the Data Subject's name,

          location data (such as an address or a phone number) or online identifiers

          (such as email or IP addresses). All of the provisions in the Protective Order

          applicable to confidential business information will apply equally to

          Personal Data;

    (o)   “Producing Party” is any party that produces or provides a Disclosure;

    (p)   “Protected   Material”    is   any   Disclosure   that   is   designated   as

          “CONFIDENTIAL” or “OUTSIDE COUNSEL’S EYES ONLY”;

    (q)   “Prosecution” means any participation in and direct contribution to drafting,

          amending, or modifying of patent claims or participation in domestic and/or

          foreign patent office correspondence or fee payments, including during an

          inter partes review (“IPR”) or any other proceeding before a domestic

          and/or foreign agency, or advising a Party or other entity regarding the

          same. For the sake of clarity, “Prosecution” does not include representation

          of a Party in connection with a challenge or in defense of a patent before a

          domestic or foreign agency (including, but not limited to an International

          Trade Commission proceeding, inter partes reexamination, IPR, or other

          post-grant review), with the understanding that to the extent those

          proceedings involve drafting, amending, or modifying of patent claims,

          those specific activities relating to proposed substitute or amended claims

          are considered “Prosecution”;



                                    5
         Case 1:20-cv-05502-AJN Document 76
                                         74 Filed 12/22/20
                                                  12/01/20 Page 6 of 27




                (r)    “Protective Order” means this Stipulated Protective Order;

                (s)    “Receiving Party” is any party receiving a Disclosure;

                (t)    “Subject Matter at Issue” means the subject matter claimed in the ’631

                       Patent and any other pre-filled syringe for intravitreal injection containing

                       an ophthalmic solution;

                (u)    “Third Party” means a person or entity not a Party; and

                (v)    “Written Assurance” means an executed document in the form attached as

                       Exhibit A.

II.    Scope.

       2.       The protections conferred by this Stipulation and Order cover not only Protected

Material (as defined above), but also (1) any information copied or extracted from Protected

Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any

testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected

Material. However, the protections conferred by this Stipulation and Order do not cover the

following information: (a) any information that is in the public domain at the time of disclosure to

a Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

a result of publication not involving a violation of this Order, including becoming part of the public

record through trial or otherwise; and (b) any information known to the Receiving Party prior to

the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained

the information lawfully and under no obligation of confidentiality to the Designating Party. The

parties shall meet and confer regarding the use of Protected Material at trial, which may be

governed by a separate agreement or order.




                                                  6
         Case 1:20-cv-05502-AJN Document 76
                                         74 Filed 12/22/20
                                                  12/01/20 Page 7 of 27




III.   Access to CONFIDENTIAL and OUTSIDE COUNSEL’S EYES ONLY Disclosures.

       3.      A Producing Party may designate as “CONFIDENTIAL” or “OUTSIDE

COUNSEL’S EYES ONLY” any Disclosure being furnished to any party in connection with this

Action, including any appeal therefrom or any remands thereto, in accordance with this Protective

Order if such party in good faith believes that such Disclosure contains CONFIDENTIAL

information or OUTSIDE COUNSEL’S EYES ONLY information, respectively as those terms

are defined in this Protective Order.

       4.      Subject to Paragraphs 2 and 10, no person receiving such CONFIDENTIAL or

OUTSIDE COUNSEL’S EYES ONLY Disclosures shall, directly or indirectly, disclose or

communicate in any way the contents of the Disclosures to any person other than those qualified

pursuant to this Order.

       5.      All Protected Material shall be used solely for the purposes of this Action.

       6.      Unless otherwise directed by the Court or authorized in writing by the Producing

Party, all CONFIDENTIAL Disclosures may be disclosed by the Receiving Party only to the

following Qualified Persons:

               (a)        the Court, its officers, and any members of its staff to whom it is necessary

                          to disclose CONFIDENTIAL information contained in CONFIDENTIAL

                          Disclosures for the purpose of assisting the Court in this Action, and

                          stenographic employees, court reporters and typists for the sole purpose of

                          recording or transcribing testimony, documents, or information relating to

                          this Action;

               (b)        the Parties’ Outside Counsel of record in this Action and the paralegals,

                          assistants and other employees of the respective law firms of Outside

                          Counsel of record in this Action to the extent such persons’ duties and

                                                    7
Case 1:20-cv-05502-AJN Document 76
                                74 Filed 12/22/20
                                         12/01/20 Page 8 of 27




          responsibilities require access to CONFIDENTIAL Disclosures and

          provided that such Outside Counsel has: (1) no current responsibilities

          relating to the Prosecution of any domestic or foreign patent or patent

          application claiming priority to the ’631 Patent or any related domestic or

          foreign patents or patent applications, or any other domestic or foreign

          patent or patent application relating to any Subject Matter at Issue; (2) no

          competitive decision making responsibilities for the sales and marketing of

          any Subject Matter at Issue; (3) no direct involvement in technical aspects

          of the research and/or development and/or manufacturing of any Subject

          Matter at Issue; or (4) no direct or indirect involvement in petitioning,

          counseling, litigation, or other work before or involving the Food and Drug

          Administration (“FDA”), the United States Pharmacopoeia, or any similar

          foreign or domestic agency concerning any Subject Matter at Issue,

          including but not limited to the preparation or submission of any FDA

          correspondence or any similar correspondence in any foreign country,

          regarding approval requirements for any Subject Matter at Issue. This Bar

          shall begin when access to CONFIDENTIAL information is first received

          by the affected individual and shall end one (1) year after final termination

          of this Action.

    (c)   litigation support consultants (including translators, e-discovery, trial

          graphics, jury focus group consultants, mock jurors), outside copying

          services, and temporary/contract attorneys retained by Outside Counsel in

          this Action identified in Paragraph 6(b) with whom such Outside Counsel



                                    8
Case 1:20-cv-05502-AJN Document 76
                                74 Filed 12/22/20
                                         12/01/20 Page 9 of 27




          work in connection with this Action to the extent such persons have

          expressly agreed to maintain the confidentiality of their work and the

          CONFIDENTIAL Disclosures they receive, and provided that such

          personnel are not engaged in the research, development, manufacture,

          registration, or sale of pharmaceutical products that may be related to the

          subject matter of the ’631 patent;

    (d)   prior authors or recipients of the CONFIDENTIAL Disclosure;

    (e)   qualified persons taking testimony involving such documents or

          information and necessary stenographic and clerical personnel thereof;

    (f)   witnesses designated pursuant to Fed. R. Civ. P. 30(b)(6) may be shown

          CONFIDENTIAL Disclosures designated as CONFIDENTIAL by the

          party for which they are testifying;

    (g)   others to whom the Producing Party consents;

    (h)   subject to Paragraph 9, Experts of the Receiving Party to whom disclosure

          is reasonably necessary for this litigation, and who have signed a Written

          Assurance (attached as Exhibit A);

    (i)   for each Party, up to three Designated In-house Counsel, who, because of

          their duties and responsibilities, require access to CONFIDENTIAL

          Disclosures, provided such Designated In-house Counsel have no current

          involvement and will not have involvement for the duration of this Action

          in any of the following activities: (1) relating to the Prosecution of any

          domestic or foreign patent or patent application claiming priority to the ’631

          Patent or any related domestic or foreign patents or patent applications, or



                                    9
Case 1:20-cv-05502-AJN Document 76
                                74 Filed 12/22/20
                                         12/01/20 Page 10 of 27




          any other domestic or foreign patent or patent application relating to any

          Subject Matter at Issue; (2) competitive decision making responsibilities for

          the sales and marketing of any Subject Matter at Issue; (3) direct

          involvement in technical aspects of the research and/or development and/or

          manufacturing of any Subject Matter at Issue; or (4) direct or indirect

          involvement in petitioning, counseling, litigation, or other work before or

          involving the FDA, the United States Pharmacopoeia, or any similar foreign

          or domestic agency concerning any Subject Matter at Issue, including but

          not limited to the preparation or submission of any FDA correspondence or

          any similar correspondence in any foreign country, regarding approval

          requirements for any Subject Matter at Issue, and the preparation or filing

          of Citizens Petitions that relate to the Subject Matter, except where such

          work is responding to an investigation or inquiry by the FDA or any similar

          foreign or domestic agency regarding the Receiving Party’s own work

          product. This Bar shall begin when access to CONFIDENTIAL information

          is first received by the affected individual and shall end one (1) year after

          final termination of this Action. Designated In-house Counsel are to be

          designated according to the following procedure: During the pendency of

          this Action, a Party that seeks to designate a Designated In-house Counsel

          or designate a replacement Designated In-house Counsel with a new

          designee, must first make a written request by execution of the of the

          acknowledgment in the form attached as Exhibit B to the other Party that,

          among other things, (1) sets forth the full name of the Designated In-house



                                   10
       Case 1:20-cv-05502-AJN Document 76
                                       74 Filed 12/22/20
                                                12/01/20 Page 11 of 27




                   Counsel and the city and state of his or her primary residence, (2) identifies

                   the Designated In-house Counsel’s current employer, job title and job

                   description, and (3) affirms that the Designated In-house Counsel is not

                   involved in any of the prohibited activities set forth in this Paragraph. A

                   Party that makes a request to designate or replace a Designated In-house

                   Counsel and provides an executed and completed Exhibit B to the other

                   Party’s Outside Counsel may disclose CONFIDENTIAL information to the

                   newly Designated In-house Counsel after ten (10) days of delivering the

                   executed Exhibit B (as calculated by Fed. R. Civ. P. 6), unless within that

                   ten (10) day period, the Party receives a written objection from the objecting

                   Party. Any such objection must set forth in detail the grounds on which such

                   objection is based and be made in good faith. A Party that receives a timely

                   written objection must meet and confer with the objecting Party in person

                   or through telephonic means to attempt to resolve the matter. Following the

                   meet and confer, the objecting Party may apply to the Court for a protective

                   order or other appropriate relief no later than fifteen (15) days (as calculated

                   by Fed. R. Civ. P. 6) after receipt of the executed acknowledgment in the

                   form attached as Exhibit B; and

            (j)    any paralegal, secretarial and clerical employee of each Party who works

                   regularly with and reports directly or indirectly to a Designated In-house

                   Counsel.

      7.    Unless otherwise directed by the Court or authorized in writing by the Producing

Party, all OUTSIDE COUNSEL’S EYES ONLY Disclosures may be disclosed by the Receiving



                                             11
        Case 1:20-cv-05502-AJN Document 76
                                        74 Filed 12/22/20
                                                 12/01/20 Page 12 of 27




Party only to the Qualified Persons identified in Subparagraphs (a)-(h) of Paragraph 6, save that

in each instance in which those Subparagraphs refer to CONFIDENTIAL Disclosures, those

Subparagraphs shall be construed, solely for purposes of this Paragraph 7, as referring to

OUTSIDE COUNSEL’S EYES ONLY Disclosures.

       8.      It is expressly understood that the number or identity of such Qualified Persons, as

described in Paragraph 6, may be modified by unanimous agreement of the Parties to the Action

and any Third Party(ies) that have produced Disclosures in the Action without leave of Court, or

upon a showing, subject to the approval of the Court, by any Party or Third Party that such

modification is necessary.

       9.      Prior to the disclosure of any Protected Material to an Expert pursuant to Paragraph

6(h), a party shall provide: a written notice to all other Parties which includes a copy of such

Expert’s executed “Written Assurance,” attached as Exhibit A and a copy of such Expert’s current

curriculum vitae; and a list of any other cases in which such Expert has testified as an expert at

trial or by deposition within the preceding four (4) years. If a Party objects to the disclosure of any

Protected Material to an identified Expert, the Party must make its objection in writing within

seven (7) calendar days after receipt of the written notice identifying the Expert, and provide the

basis for its objection. The objection shall be waived unless the objecting Party, within seven (7)

calendar days of the service of the objection, contacts the Court to seek a date to file a motion to

prevent disclosure, and shall bear the burden of showing that the disclosure should not be made,

except that the 7-day period in which to contact the Court shall be tolled during any period between

the date on which the objecting Party requests a meet-and-confer and the date the meet-and-confer

occurs, yet this tolling period should last no longer than seven (7) calendar days. No disclosure




                                                  12
        Case 1:20-cv-05502-AJN Document 76
                                        74 Filed 12/22/20
                                                 12/01/20 Page 13 of 27




shall be made to the Expert until the time period for making an objection has passed, or the Court

has ruled on any timely motion made pursuant to this Paragraph.

       10.     Nothing in this Order shall bar or otherwise restrict any attorney from rendering

advice to a party-client or, in the course thereof, relying upon his or her knowledge of Protected

Material; provided, however, that in rendering such advice, the attorney shall not disclose any

Protected Material information other than in a manner provided for in this Order.

       11.     Nothing contained in this Order shall preclude a party from using its own Protected

Material in any manner.

IV.    Designation of Disclosures.

       12.     All Disclosures to be produced in tangible form that the Producing Party wishes to

designate as CONFIDENTIAL or OUTSIDE COUNSEL’S EYES ONLY must, prior to

production to the Receiving Party, be labeled on each page by the Producing Party with the legend

CONFIDENTIAL or OUTSIDE COUNSEL’S EYES ONLY (or similar legend), respectively.

Anything that cannot be so marked on its face shall be marked by placing the appropriate legend

on a container or package in which the thing is produced or on a tag attached thereto. Each page

of each document produced in discovery shall, to the extent practicable, bear a prefix identifying

the Producing Party and a unique identifying number. Likewise, each discrete unit of each tangible

item produced in discovery shall, to the extent practicable, also bear a prefix identifying the

Producing Party and a unique identifying number.

       13.     Any Disclosure provided for inspection in this Action is to be treated as “OUTSIDE

COUNSEL’S EYES ONLY” pending the copying and delivery of any copies of the same by the

Producing Party to the Receiving Party. After copies are delivered to the Receiving Party, the

information in such documents or things will be treated consistent with any legend produced on

each document or thing. If no copies of Disclosures are requested in connection with an inspection,

                                                13
        Case 1:20-cv-05502-AJN Document 76
                                        74 Filed 12/22/20
                                                 12/01/20 Page 14 of 27




or if the Receiving Party memorializes the Disclosures during the inspection in some other fashion

(e.g., notes, photographs, drawings), the Disclosures shall be treated as “OUTSIDE COUNSEL’S

EYES ONLY” for seven (7) calendar days following the inspection, by which time the Producing

Party must provide a written notice designating the Disclosures in the inspection as

CONFIDENTIAL or OUTSIDE COUNSEL’S EYES ONLY, as appropriate. Inspection of

documents or things by any party shall be conducted by Outside Counsel and/or Experts.

       14.     After the Protective Order is entered by the Court, a copy of the Protective Order

shall be served along with any non-party subpoena or other request for Disclosure to a non-party

served or sent in connection with this Action. For a period of fourteen (14) days from the date of

the production of any Documents in response to a non-party subpoena or request or after the receipt

of a final transcript of a deposition pursuant to such subpoena or request, the Documents and

testimony shall be treated as OUTSIDE COUNSEL’S EYES ONLY. During that 14-day period, a

party or the disclosing non-party may designate such Documents and testimony as

CONFIDENTIAL or OUTSIDE COUNSEL’S EYES ONLY, as appropriate.

       15.     Testimony from any depositions or portions of any depositions taken in this Action

may be designated as CONFIDENTIAL or OUTSIDE COUNSEL’S EYES ONLY.

Confidentiality designations for depositions shall be made either on the record or by written notice

to the other party within 30 days of receipt of the final transcript. Unless otherwise agreed,

depositions shall be treated as OUTSIDE COUNSEL’S EYES ONLY during the 30-day period

following receipt of the transcript. A deponent may review the transcript of his or her deposition

at any time. The deposition of any witness (or any portion of such deposition) that involves the

disclosure of Protected Material shall be taken only in the presence of persons who are qualified

to have access to such Protected Material pursuant to this Order. Persons other than the witness,



                                                14
        Case 1:20-cv-05502-AJN Document 76
                                        74 Filed 12/22/20
                                                 12/01/20 Page 15 of 27




the court reporter, the persons qualified to have access to such Protected Material information

pursuant to this Order, and counsel for the witness (if a Third Party witness) must not be present

during any portion of a deposition that involves the disclosure of Protected Material. The failure

of individuals other than those specified in the previous sentence to leave the deposition room

during any portion of the deposition which inquires into matters deemed CONFIDENTIAL or

OUTSIDE COUNSEL’S EYES ONLY by the Designating Party shall constitute justification for

counsel to instruct the witness that he or she shall not answer the question(s) posed. However, the

Parties (and/or Third Party, if applicable) will work to structure depositions in a way that

minimizes disruption due to the use of any Protected Material that would require certain

individuals to leave the deposition room as noted above.

       16.     This Order shall not prevent counsel from examining a witness in a good-faith effort

to determine whether he or she authored, received, or previously had access to or knowledge of

CONFIDENTIAL information.

V.     Inadvertent Production/Use of CONFIDENTIAL or OUTSIDE COUNSEL’S EYES
       ONLY Information and Changes in Designation.

       17.     Inadvertent   production    of   any   Disclosure    without   a   designation   as

CONFIDENTIAL or OUTSIDE COUNSEL’S EYES ONLY will not be deemed to waive a later

claim as to its confidentiality or stop the Producing Party from designating said Disclosure as

CONFIDENTIAL or OUTSIDE COUNSEL’S EYES ONLY at a later date. If a Producing Party

inadvertently does not provide a Designation to a Disclosure, or inadvertently misdesignates or

mislabels a Disclosure, the Producing Party may inform the Receiving Party of the correct

designation, and the Receiving Party shall treat the information in accordance with the correct

designation. Promptly following such notice, the Producing Party shall provide properly

designated documents or tangible items, if applicable. Upon receipt of such notice, the Receiving


                                                15
        Case 1:20-cv-05502-AJN Document 76
                                        74 Filed 12/22/20
                                                 12/01/20 Page 16 of 27




Party shall (i) take reasonable steps to notify any persons known to have possession of any material

with the original designation of the effect of such a change in designation under this Order, (ii)

promptly retrieve all copies and transcriptions of such originally designated material from any

persons known to have possession of any such originally designated material who are not Qualified

Persons under Paragraph 6 above to the extent practicable, and (iii) substitute properly designated

copies for those previously received.

       18.     Should any material labeled as CONFIDENTIAL or OUTSIDE COUNSEL’S

EYES ONLY information be disclosed by a Receiving Party to any person not authorized to have

access to such information under this Order, the Receiving Party shall:

               (a)     use its best efforts to obtain the prompt return of any such Protected Material

                       and to bind such person to the terms of this Order;

               (b)     within three (3) business days of the discovery of such disclosure, inform

                       such person of the provisions of this Order and identify such person to the

                       Producing Party; and

               (c)     request such person to sign a Written Assurance in the form of Exhibit A

                       attached hereto. If executed, the Written Assurance shall be served upon

                       counsel of record for the Producing Party within three (3) business days of

                       its receipt by the Receiving Party.

This Paragraph shall not prevent the Producing Party from applying to the Court for further relief.

VI.    Use of CONFIDENTIAL or OUTSIDE COUNSEL’S EYES ONLY Information in
       Filings.

       19.     If the CONFIDENTIAL or OUTSIDE COUNSEL’S EYES ONLY information of

a Producing Party is to be filed with this Court in connection with any proceeding in this Action,

it shall be filed under seal in accordance with the provisions of Paragraph 4 of Judge Nathan’s


                                                 16
        Case 1:20-cv-05502-AJN Document 76
                                        74 Filed 12/22/20
                                                 12/01/20 Page 17 of 27




Individual Practices in Civil Cases and the Sealed Records Filing Instructions of the Southern

District of New York. All such documents so filed shall be released from confidential treatment

only upon further order of the Court.

VII.   Challenging Designation of CONFIDENTIAL or OUTSIDE COUNSEL’S EYES
       ONLY Information.

       20.     A party may receive information designated pursuant to this Order without

prejudice to its ability to later challenge the designation. A party may challenge Disclosures on the

ground that they have not been properly designated under the terms of this Order. Prior to bringing

such a challenge, however, the Receiving Party shall first request in writing that the Producing

Party change or remove its confidentiality designation, and the Parties will thereupon confer as to

the status of the subject information disclosed within the context of this Order. If the Parties are

unable to agree upon the status of the information designated as CONFIDENTIAL or OUTSIDE

COUNSEL’S EYES ONLY within ten (10) business days from the date of notification of such

disagreement, any Party may, at any time prior to trial, present the dispute to the Court in

accordance with Local Civil Rule 37.2 and this Court’s Individual Practices Rule 2.C for a ruling

on the matter, with the Producing Party asserting the claim of confidentiality having the burden of

proof. All Disclosures designated CONFIDENTIAL or OUTSIDE COUNSEL’S EYES ONLY

shall be treated in accordance with the designation unless and until the Court orders otherwise, or

the designating party consents.

VIII. Inadvertent Production/Use of Privileged Information.

       21.     Nothing in this Order shall be construed to require disclosure of information,

documents, or tangible things that counsel contends is protected from disclosure by the attorney-

client privilege, the work-product doctrine, or any other applicable privilege or immunity. A

Producing Party may produce a redacted version of information, documents, or tangible things that


                                                 17
        Case 1:20-cv-05502-AJN Document 76
                                        74 Filed 12/22/20
                                                 12/01/20 Page 18 of 27




counsel contends contains information that is protected from disclosure by the attorney-client

privilege, the work-product doctrine, or any other applicable privilege or immunity, identifying

where the privileged or immune material was redacted with the designation “REDACTED” and

appropriately claiming privilege over the material pursuant to Fed. R. Civ. P. 26(b)(5).

       22.     If a Producing Party inadvertently or mistakenly produces information, documents

or tangible items in this Action that should have been withheld subject to a claim of attorney-client

privilege, the work product doctrine, or any other applicable privilege or immunity, such

inadvertent or mistaken production shall not prejudice or otherwise constitute a waiver of any

claim of such privilege or immunity, provided that such production was inadvertent or mistaken

and the Producing Party provides written notice to each Receiving Party of the inadvertent or

mistaken production. Within three (3) business days of receiving a written request to do so from

the Producing Party, the Receiving Party shall return to the Producing Party or destroy any

documents or tangible items that the Producing Party represents are covered by a claim of privilege

or immunity and which were inadvertently or mistakenly produced. If the Receiving Party intends

to challenge the claim of privilege or inadvertence it may, upon written notice to the Producing

Party, sequester one copy of the document or tangible item at issue for submission to the Court

under seal for determination of the claim as provided by Fed. R. Civ. P. 26(b)(5)(B). The Producing

Party shall preserve copies of all returned documents and tangible items for further disposition.

Nothing in this Order, however, shall preclude the Receiving Party from making a motion to

compel production of the returned information.

       23.     This Order shall not preclude another court from finding that information may be

relevant and subject to disclosure in another case. Any person or party subject to this Order who

becomes subject to a motion to disclose another party’s Protected Material pursuant to this Order



                                                 18
          Case 1:20-cv-05502-AJN Document 76
                                          74 Filed 12/22/20
                                                   12/01/20 Page 19 of 27




shall promptly notify that party of the motion so that the party may have an opportunity to seek

relief.

          24.   This Order shall not prevent any party from applying to the Court for further or

additional protective orders.

          25.   Even after final disposition of this Action, the confidentiality obligations imposed

by this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

claims, counterclaims, and defenses in this action, with or without prejudice; and (2) final

judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or

reviews of this action, including the time limits for filing any motions or applications for extension

of time pursuant to applicable law.

IX.       Disposition of CONFIDENTIAL and OUTSIDE COUNSEL’S EYES ONLY
          Disclosures upon Conclusion of this Action.

          26.   Within sixty (60) days of the termination of this Action, including any appeals, each

party shall either destroy or return to the opposing party all Protected Material. Each party shall

provide a certification as to such return or destruction within the 60- day period. Outside Counsel

may retain, however, all documents and things that contain or reflect their attorney work product,

all correspondence, all pleadings, all deposition transcripts, all expert reports, all deposition,

hearing and trial exhibits, and all court-filed documents even though they contain Protected

Material information, but such retained work product and documents shall remain subject to the

terms of this Order. Accordingly, upon final termination of this Action, no one other than Outside

Counsel shall retain any Documents incorporating Protected Material.

          27.   Within sixty (60) days following the expiration of the last period for appeal from

any order or judgment issued in connection with this Action, the Parties may remove any


                                                 19
        Case 1:20-cv-05502-AJN Document 76
                                        74 Filed 12/22/20
                                                 12/01/20 Page 20 of 27




CONFIDENTIAL documents or materials from the office of the Clerk of Court. Following that

60-day period, the Clerk of Court may destroy all other materials at the Court’s discretion.

X.     Produced Material Sought or Ordered to Be Produced in Another Proceeding or by
       Operation of Law

       28.     If a Party is served with a subpoena, order, or other form of process issued by any

court or any arbitral, administrative or legislative body, or are otherwise requested in discovery in

other litigation, or by any other operation of law, that requires or compels disclosure of any

information or items designated in this Action as “CONFIDENTIAL,” that Party must:

               (a)     promptly notify in writing the Designating Party. Such notification shall

                       include a copy of the subpoena or order;

               (b)     promptly notify in writing the party who caused the subpoena or order to

                       issue that some or all of the material covered by the subpoena or order is

                       subject to this Protective Order. Such notification shall include a copy of

                       this Protective Order; and

               (c)     cooperate with respect to all reasonable procedures to protect the

                       confidentiality of the information sought to be pursued by the Designating

                       Party whose Protected Material may be affected.

       29.     If the Designating Party takes steps to prevent disclosure of such documents within

seven (7) days of the date written notice is given, the Party served with the subpoena, order, or

other form of process shall not produce any information designated in this action as

CONFIDENTIAL or OUTSIDE COUNSEL’S EYES ONLY before a determination by the court

or other body from which the subpoena, order or other form of process issued unless the Party has

obtained the Designating Party’s permission. The Designating Party shall bear the burden and

expense of seeking protection in that court of its confidential material – and nothing in these


                                                 20
        Case 1:20-cv-05502-AJN Document 76
                                        74 Filed 12/22/20
                                                 12/01/20 Page 21 of 27




provisions should be construed as authorizing or encouraging a Receiving Party in this action to

disobey a lawful directive from another court or other body.

XI.    Miscellaneous Provisions.

       30.     Nothing in this Order is intended to apply or does apply to any biological materials

produced in this Action including, but not limited to, any physical samples of cells,

polynucleotides, or proteins. In the event that biological materials are to be produced in this Action,

the Parties will meet and confer regarding protective measures that the Receiving Party is required

to take with respect to such materials. Following this meet and confer, the Parties may request that

the Court enter a separate Order(s) to include provisions governing the production of each party’s

biological materials. This Order shall apply to all other information and material produced in this

Action, including all previously produced information and material prior to the execution of this

Order by the Court.

       31.     By written agreement of the Parties, or upon motion and order of the Court, the

terms of this Order may be amended or modified.

       32.     By stipulating to the entry of this Protective Order, no Party waives any right it

otherwise would have to object to disclosing or producing any information or item on any ground

not addressed in this Protective Order. Similarly, no Party waives any right to object on any ground

to use in evidence of any of the material covered by this Protective Order.

       33.     Nothing in this Order abridges the right of any person to seek its modification by

the Court in the future.




                                                  21
         Case 1:20-cv-05502-AJN Document 76
                                         74 Filed 12/22/20
                                                  12/01/20 Page 22 of 27




 STIPULATED TO AND APPROVED BY:

 Dated: December 1, 2020

/s/ Eric Hochstadt___________________        /s/ Ian Simmons_____________________

Elizabeth Stotland Weiswasser                Ian Simmons
Eric S. Hochstadt                            Benjamin G. Bradshaw
Anish R. Desai (pro hac vice)                O’MELVENY & MYERS LLP
WEIL, GOTSHAL & MANGES LLP                   1625 Eye Street, NW
767 Fifth Avenue                             Washington, DC 20006
New York, New York 10153-0119                Telephone: (202) 383-5300
Telephone: (212) 310-8000                    Facsimile: (202) 383-5414
Fax: (212) 310-8007
                                             Lisa B. Pensabene
Steven Newborn (pro hac vice)                O’MELVENY & MYERS LLP
Michael R. Moiseyev (pro hac vice)           7 Times Square
WEIL, GOTSHAL & MANGES LLP                   New York, NY 10036
2001 M Street, NW                            Telephone: (212) 326-2000
Washington, D.C. 20036                       Facsimile: (212) 326-2061
Telephone: (202) 682-7000
Fax: (202) 857-0940                          Stephen J. McIntyre
                                             O’MELVENY & MYERS LLP
Counsel for Plaintiff Regeneron              400 South Hope Street
Pharmaceuticals, Inc.                        Los Angeles, CA 90071
                                             Telephone: (213) 430-6000
                                             Facsimile: (213) 430-6407

                                             Counsel for Defendants Novartis Pharma
                                             AG, Novartis Technology LLC, and
                                             Novartis Pharmaceuticals Corp.

                                             /s/ Benjamin T. Horton_______________
                                             Benjamin T. Horton
                                             Julianne M. Hartzell
                                             MARSHALL GERSTEIN &BORUN
                                             LLP
                                             6300 Willis Tower
                                             233 S. Wacker Dr.
                                             Chicago, IL 60606
                                             T: 312.474.6300
                                             F: 312.474.0448

                                             Counsel for Defendant Vetter Pharma
                                             International GmbH



                                        22
      Case 1:20-cv-05502-AJN Document 76
                                      74 Filed 12/22/20
                                               12/01/20 Page 23 of 27




                                         ORDER

     Based on the foregoing stipulation, and good cause appearing therefore, IT IS SO

                          December 2020.
             22nd day of ____________,
ORDERED this _____


                                                 The Honorable Alison J. Nathan

      Nothing in this Order affects
      the parties' obligation to
      comply with Rule 4 of the
      Court's Individual Practices in
      Civil Cases governing
      redactions and filing under
      seal, or with any of the Court's
      other Individual Practices as
      relevant.
      SO ORDERED.




                                          23
        Case 1:20-cv-05502-AJN Document 76
                                        74 Filed 12/22/20
                                                 12/01/20 Page 24 of 27




                                            EXHIBIT A

                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                     )
 REGENERON PHARMACEUTICALS, INC.                     )
                                                     )
                               Plaintiff,            )
                                                     )
        v.                                           )
                                                     )        Case No. 1:20-cv-05502-AJN
 NOVARTIS PHARMA AG, NOVARTIS
                                                     )
 TECHNOLOGY LLC, NOVARTIS
                                                     )
 PHARMACEUTICALS CORPORATION,
                                                     )
 VETTER PHARMA INTERNATIONAL
                                                     )
 GMBH
                                                     )
                     Defendants.
                                                     )

                                   WRITTEN ASSURANCE

I, ____________________________, declare that:

       1.      I reside at __________________ in the city of __________________ and the state

of __________________ in the country of __________________.

       2.      I   am     currently     employed     by    __________________         located    at

__________________ and my current job title is __________________.

       3.      I have read and believe I understand the terms of the Protective Order dated

__________________, 2020, filed in Civil Action No. 1:20-cv-05502-AJN (S.D.N.Y.), pending

in the United States District Court for the Southern District of New York. I agree to comply with

and be bound by the provisions of the Protective Order. I understand that any violation of the

Protective Order may subject me to sanctions by the Court and that any or all of the Parties or

Third Parties that designate information pursuant to the Protective Order may assert other remedies

against me.




                                                1
        Case 1:20-cv-05502-AJN Document 76
                                        74 Filed 12/22/20
                                                 12/01/20 Page 25 of 27




       4.      I shall not divulge any CONFIDENTIAL information or documents pursuant to the

Protective Order, including copies of the documents or any information contained in the

CONFIDENTIAL documents, to any person other than those authorized to receive the information

or documents under the Protective Order. I shall not copy or use such documents except for the

purposes of this Action and pursuant to the terms of the Protective Order. I will take reasonable

steps to restrict access to any CONFIDENTIAL information to only those persons authorized by

the Protective Order to have such access.

       5.      As soon as practical, but no later than thirty (30) days after final termination of this

Action, I shall return to the attorney from whom I have received them, any CONFIDENTIAL

documents in my possession or any documents that contain CONFIDENTIAL information in my

possession, including all copies, excerpts, summaries, notes, or digests relating to such documents.

       6.      I submit myself to the jurisdiction of the United States District Court for the

Southern District of New York for the purpose of enforcing or otherwise providing relief relating

to the Protective Order.

Date: ______________________
                                                                      (Signature)




                                                  2
        Case 1:20-cv-05502-AJN Document 76
                                        74 Filed 12/22/20
                                                 12/01/20 Page 26 of 27




                                            EXHIBIT B

                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                     )
 REGENERON PHARMACEUTICALS, INC.                     )
                                                     )
                               Plaintiff,            )
                                                     )
        v.                                           )
                                                     )        Case No. 1:20-cv-05502-DLC
 NOVARTIS PHARMA AG, NOVARTIS
                                                     )
 TECHNOLOGY LLC, NOVARTIS
                                                     )
 PHARMACEUTICALS CORPORATION,
                                                     )
 VETTER PHARMA INTERNATIONAL
                                                     )
 GMBH
                                                     )
                     Defendants.
                                                     )

             DESIGNATED IN-HOUSE COUNSEL WRITTEN ASSURANCE

I, ____________________________, declare that:

       1.      I reside at __________________ in the city of __________________ and the state

of __________________ in the country of __________________.

       2.      I   am     currently     employed     by    __________________         located    at

__________________ and my current job title is __________________.

       3.      My current job description, including a brief summary of my duties and

responsibilities, is as follows: _________________________________________.

       4.      I have read and believe I understand the terms of the Protective Order dated

_____________________, 2020, filed in Civil Action No. 1:20-cv-05502-AJN (S.D.N.Y.),

pending in the United States District Court for the Southern District of New York. I agree to

comply with and be bound by the provisions of the Protective Order. I understand that any violation

of the Protective Order may subject me to sanctions by the Court and that any or all of the Parties




                                                3
        Case 1:20-cv-05502-AJN Document 76
                                        74 Filed 12/22/20
                                                 12/01/20 Page 27 of 27




or third parties that designate information pursuant to the Protective Order may assert other

remedies against me.

       5.      I affirm that I will not use any CONFIDENTIAL Disclosures of another Party for

the prohibited activities set forth in Paragraph 6(i) of the Protective Order.

       6.      I shall not divulge any CONFIDENTIAL information or documents pursuant to the

Protective Order, including copies of the documents or any information contained in the

CONFIDENTIAL documents, to any person other than those authorized to receive the information

or documents under the Protective Order. I shall not copy or use such documents except for the

purposes of this Action and pursuant to the terms of the Protective Order. I will take reasonable

steps to restrict access to any CONFIDENTIAL information to only those persons authorized by

the Protective Order to have such access.

       7.      As soon as practical, but no later than thirty (30) days after final termination of this

Action, I shall return to the attorney from whom I have received them, any CONFIDENTIAL

documents in my possession or any documents that contain CONFIDENTIAL information in my

possession, including all copies, excerpts, summaries, notes, or digests relating to such documents.

       8.      I submit myself to the jurisdiction of the United States District Court for the

Southern District of New York for the purpose of enforcing or otherwise providing relief relating

to the Protective Order.

Date: ______________________
                                                                      (Signature)




                                                  4
